Title: To George Washington from John Berrien, 10 May 1789
From: Berrien, John
To: Washington, George



Sir
New York May 10th 1789

I take the liberty of informing you that I have come forward from Georgia to this place to Offer myself as a Candidate for the Office of Collector of the Customs for the State of Georgia.
Haveing formerly held the Office of Collector for the Port of Savannah, with reputation, I trust that on the score of experience, my pretensions to the appointment which I now Solicit from you Sir, will at least be plac’d upon an equality with those of my Opponents.
I must beg Sir, your indulgence, to permit me to mention the circumstances under wh I hold my former office & how I was deprivd of it, which I am indued more particularly to relate, from your haveing askd of me how I came to give it up—In february 1786 I was appointed Collector of the port of Savannah by the General Assembly of the State of Georgia, at which time the utmost extent of the revenue arising from that Office was £2,250 Sterl. for the year 1787. I paid to the Treasury & orders of Goverment nearly £7,000, the Committee of Finance reported

favorably on my Account, after pointing out the different payments & the purposes to wh they were appropriated, concluded, That they observed with pleasure the encrease of the public revenue, wh. was more than double what it had before been, which they attributed to the vigilence of the officer in the execution of his duty—which was agreed to by the house, without a dissenting voice—And at a former Session of the General Assembly in 1786 the same Committee pointed out the Regularity of the Collecters accounts & returns, & the rapid encrease of the revenue, so favorably, That they recommended That as a reward to the Collector for his extraordinary services the following fees be allowed him, & then named a number of fees which were agreed to by the house, This was the first establishment of fees to the officer in the Customs, & they are on record as a reward for extraordinary services.
So far Sir, I have intruded upon your patience from a wish to evince, That tho’ a removal from office may be an implied censure, that in the present instance it was oweing to the whim of an instable Unorganiz’d Goverment, & not to any misconduct or Mal-practice of the Officer, I shall conclude Sir, with observeing—that Mr Wilkenson, who Superceded me obtaind the Office only by one Vote, that he reducd the revenue last year to about £4,000 sterl. & he has lately been suspended by the Governor & Council for Mal-conduct—for the Authenticity of the above, I beg leave to refer you Sir, to the Gentlemen of the Senate & Representatives of the State of Georgia in Congress—Genl Jackson, Col: Few & Mr Baldwin must be acquainted with the facts. I have the honor to be Sir, with profound respect your most Obt & very hume Servt

John Berrien

